Exhibit 10.2



FIRST FINANCIAL NORTHWEST BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
This First Financial Northwest Bank Supplemental Executive Retirement Plan
(“Plan”) is adopted as of this 10th day January, 2020 (the “Effective Date”) by
First Financial Northwest Bank, a Washington state chartered commercial bank
(the “Employer” or the “Bank”) for the benefit of Richard P. Jacobson (the
“Executive”).  The purpose of the Plan is to provide certain supplemental
nonqualified pension benefits to certain executives who have contributed
substantially to the success of the Employer and the Employer desires to
incentivize the executives to continue in its employ.
This Plan is intended to be and shall be administered as an income tax
nonqualified, unfunded plan primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), Sections 201(2), 301(a)(3), and 401(a)(1).  This Plan is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and, accordingly, the intent of the
parties hereto is that the Plan shall be operated and interpreted consistent
with the requirements thereof.
ARTICLE 1
DEFINITIONS
Whenever used in this Plan, the following terms have the meanings specified:
    1.1.  “Account Balance” means, as of any date, the liability that should be
accrued by the Bank under generally accepted accounting principles (“GAAP”) on
behalf of the Executive.
    1.2.  “Annuity Contract” means the following annuity contract(s) purchased
and solely owned by the Bank:  a Flexible Premium Indexed Deferred Annuity
Contract issued by National Western Life Insurance Company, contract #0101393287
or such other annuity contracts (a) as the Bank may purchase from time to time
in accordance with Plan Section 2.3 or otherwise, the income value of which the
Bank intends to serve as the measure of the Plan benefit for Executive and (b)
are identified by Policy number in writing by the Bank as an “Annuity Contract”
under this Plan.
    1.3.  “Beneficiary” means the person or entity designated, or otherwise
determined in accordance with Article 4, in writing by the Executive to receive
death benefits pursuant to this Plan in the event of the Executive’s death.
    1.4.  “Beneficiary Designation Form” means the form established from time to
time by the Plan Administrator that the Executive completes, signs, and returns
to the Plan Administrator to designate one or more Beneficiaries.
    1.5.  “Board” means the Board of Directors of the Employer.
    1.6.  “Change in Control” means the occurrence, through sale, exchange,
merger, redemption or otherwise of a (i) change in ownership as defined in
Treasury Regulation §l.409A-3(i)(5)(v), (ii) change in effective control as
defined in Treasury Regulation §l.409A-3(i)(5)(vi), or (iii) change in the
ownership of a substantial portion of the assets of the Company as defined in
Treasury Regulation §1.409A-3(i)(5)(vii) as currently in effect and as may
hereafter from time to time be amended.
        (a)  the merger, acquisition or consolidation of the Company or the Bank
with any corporation pursuant to which the other corporation immediately after
such merger, acquisition or



--------------------------------------------------------------------------------

consolidation owns more than 50% of the voting securities (defined as any
securities which vote generally in the election of its directors) of the Company
or the Bank, as appropriate, outstanding immediately prior thereto or more than
50% of the Company’s or Bank’s total fair market value, as appropriate,
immediately prior thereto;
        (b)  the date that any person, or persons acting as a group, as
described in Treas. Reg. §1.409A-3(i)(5) (a “Person”), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or the Bank or in a fiduciary capacity, or a corporation controlling the Company
the Bank or owned directly or indirectly by the shareholders of the Company or
the Bank in substantially the same proportions as their ownership of stock of
the Company or the Bank, becomes the beneficial owner (as defined in Rule 13d-3
under the Securities and Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company or the Bank representing more than 80%
of the total voting power represented by the Company's or the Bank’s then
outstanding voting securities (as defined above);
        (c)  the date that a majority of the members of the board of directors
of the Company or the Bank is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a two-third majority of the
members of the board of directors of the Company before the date of the
appointment or election; or
        (d)  the date that any Person acquires (or has acquired within the
12-month period ending on such date) substantially all of the assets of the
Company or the Bank; provided, however, that any of the following acquisitions
will be excluded from such calculation:


(i)     an acquisition by a shareholder of the Company (immediately before the
acquisition) in exchange for or with respect to its stock;



(ii)     an acquisition by an entity 50% or more of the total value or voting
power of which is owned directly or indirectly by the Company;



(iii)     an acquisition by a Person that owns directly or indirectly 50% or
more of the total value or voting power of the outstanding stock of the Company;
or



(iv)     an acquisition by an entity 50% or more of the total value or voting
power of which is owned directly or indirectly by a Person described in
paragraph (iii) above.

    1.7.  “Company” means First Financial Northwest, Inc.
    1.8.  “ERISA” means the Employee Retirement Income Security Act of 1974.
    1.9.  “Involuntary Termination” shall have the same meaning as in the
Executive’s employment agreement.  If there is no employment agreement in effect
with respect to the Executive, then Involuntary Termination shall have the same
meaning as in Treas. Reg. §1.409A-1(n).  The term “Involuntary Termination”
shall not include a Termination for Cause as defined in Section 5.3.
    1.10.  “Normal Retirement Age” means age sixty-five (65).
    1.11.  “Rider” means the income rider attached to the Annuity Contract as an
endorsement or other product feature that operates as an income rider, with such
feature providing for a withdrawal or payment feature for the life of the
annuitant.
2


--------------------------------------------------------------------------------

    1.12.  “Section 409A” means Section 409A of the Code and the Treasury
Regulations and other guidance of general applicability issued thereunder.
    1.13.  “Separation from Service” means complete separation from service as
that term is defined and interpreted in Section 409A.  For the avoidance of
doubt, the Executive shall not be considered to have experienced a Separation
from Service for purposes of the Plan if he continues to perform any service as
an Employee for the Employer or an affiliated entity, even if such reduced
service would constitute a separation from service under the Section 409A
regulations.
ARTICLE 2
ASSET FINANCING, OWNERSHIP AND RIGHTS
    2.1.   Annuity Contract and Other Investments.  For purposes of satisfying
its obligations to provide benefits under this Plan, the Bank has initially
invested in the Annuity Contract and may invest in other investments.  However,
nothing in this Section shall require the Bank to invest in any particular form
of investment.
    2.2.   Ownership of the Annuity Contract.  The Bank is the sole owner of the
Annuity Contract, and other such investments, and shall have the right to
exercise all incidents of ownership.  The Bank shall be the beneficiary of the
death proceeds of the Annuity Contract.  The Bank shall at all times be entitled
to the Annuity Contract’s cash surrender value, as that term is defined in the
Annuity Contract.
    2.3.   Right to Annuity Contract.  Notwithstanding any provision hereof to
the contrary, the Bank shall have the right to sell or surrender any Annuity
Contract without terminating this Plan, provided the Bank replaces the Annuity
Contract with a comparable annuity policy, or asset of comparable value, with a
comparable lifetime withdrawal feature and comparable benefit value.  Without
limitation, the Annuity Contract at all times shall be the exclusive property of
the Bank and shall be subject to the claims of the Bank’s creditors.
    2.4.   Rabbi Trust.  Employer may establish a “rabbi trust” to which
contributions may be made to provide the Employer with a source of funds for
purposes of satisfying the obligations of the Employer under the Plan.  The
trust shall constitute an unfunded arrangement and shall not affect the status
of the Plan as an unfunded plan for purposes of ERISA. Neither the Executive nor
the Beneficiary shall have any beneficial ownership interest in any assets held
in the trust.
ARTICLE 3
RETIREMENT AND OTHER BENEFITS
    3.1.   Normal Retirement Benefit. Upon the Executive’s Separation from
Service after reaching Normal Retirement Age for any reason other than death,
the Executive will be entitled to the monthly benefit payment described in this
Section 3.1.  The amount of the benefit will equal the amount that is paid from
the Annuity Contract through the Rider designated under this Plan to benefit the
Executive, commencing on the first (1st) day of the second month following the
date of the Executive’s Separation from Service, payable monthly and continuing
for the Executive’s lifetime.  Subject to section 3.4, this shall be the
Executive’s benefit in lieu of any other benefit under this Plan.
    3.2.   Early Termination Benefit.  In the event the Executive should incur a
Separation from Service prior to Normal Retirement Age for any reason other than
death or Change in Control, the Executive will be entitled to a percentage of
the Normal Retirement Benefit in accordance with the vesting table below.
Vesting shall determined monthly, on a complete months basis. For purposes of
determining the benefit in this Article 3.2, the Normal Retirement Benefit will
be equal to the amount payable based on the
3


--------------------------------------------------------------------------------

Executive remaining in service to Normal Retirement Age. In the event the
Executive dies prior to reaching Normal Retirement Age, benefits will be payable
in accordance with Article 3.4 instead of this Article 3.2.  If the Executive
survives to Normal Retirement Age, benefit payments will commence on the first
day of the second month following the Executive’s Normal Retirement Age and will
continue for the Executive's lifetime.  Subject to Article 3.4, this shall be
the Executive’s benefit in lieu of any other benefit under this Plan.
 
Plan Year
Vested in Normal
Retirement
Benefit (Per
Year)
Monthly Vesting
Rate
1
17%
1.4167%/month.
2
34%
1.4167%/month.
3
51%
1.4167%/month.
4
68%
1.4167%/month.
5
85%
1.4167%/month.
6
91%
.5%/month
7
96%
.4166%/month
8
100%
.3333%/month



    3.3.   Change in Control Benefit.  If the Executive is actively employed at
the time of a Change in Control and experiences an Involuntary Termination
within twenty-four (24) months following the Change in Control, the Executive
will fully vest in the Normal Retirement Benefit as provided for in Article 3.1,
with such benefit payable in the amount as provided for in Article 3.1. 
Notwithstanding the foregoing, if in connection with the Change in Control the
acquiring or surviving entity does not formally assume this Plan and its
obligations at the time of the Change in Control, then the Executive shall be
entitled to the benefit provided for in this Article 3.3 without regard to
whether he experiences an Involuntary Termination. The Employer will establish a
“rabbi trust”, if one has not already been established, for the purposes of this
Plan, to which assets will be contributed to provide the Employer with a source
of funds for purposes of satisfying the obligations of the Employer under the
Plan.  The amount of the contribution to the “rabbi trust” will be the amount
sufficient to satisfy the benefit under Article 3.1.  In the event the Executive
dies prior to reaching Normal Retirement Age, benefits will be payable in
accordance with Article 3.4 instead of this Article 3.3.  If the Executive
survives to Normal Retirement Age, benefits payable under this Article 3.3 will
commence on the first day of the second month following the later of the
Executive’s Normal Retirement Age or Separation from Service and will continue
for the Executive's lifetime.  Subject to Article 3.4, this shall be the
Executive’s benefit in lieu of any other benefit under this Plan.
    3.4.   Death Benefits.
          (a)  Death During Active Service. Upon the death of the Executive
while in active service with the Employer, the Employer shall pay to the
Executive’s Beneficiary the Account Balance, payable in a lump sum no later than
sixty (60) days from the date of such death.  This shall be the Executive’s
benefit in lieu of any other benefit under this Plan.
4


--------------------------------------------------------------------------------

         (b)  Death Following a Separation from Service but Prior to
Commencement of Benefits.  Upon the death of the Executive following a
Separation from Service, having qualified for benefits, but prior to
Commencement of Benefits, the Employer shall pay to the Executive’s Beneficiary
the Account Balance, payable in a lump sum no later than sixty (60) days from
the date of such death.  This shall be the Executive’s benefit in lieu of any
other benefit under this Plan.
         (c)  Death During Benefit Period.  Upon death of the Executive after
benefit payments have commenced but before receiving a total of one hundred
eighty (180) monthly payments, the Employer shall pay to the Executive’s
Beneficiary in a single lump sum the present value of the remaining payments
(that is, one hundred eighty (180) payments less the number of payments already
made), based on the accrued liability rate used in the Plan, no later than sixty
(60) days from the date of death.  If the Executive dies after receiving at
least one hundred eighty (180) payments, this Agreement will terminate and no
additional payments will be made to the Executive’s Beneficiary under the Plan.
    3.5.   Restriction on Timing of Distributions. Notwithstanding the
applicable provisions of this Plan regarding timing of payments, the following
special rules shall apply if the stock of the Employer is publicly traded at the
time of the Executive’s Separation from Service in order for this Plan to comply
with Section 409A: (i) to the extent the Executive is a “specified employee” (as
defined under Section 409A) at the time of a distribution and to the extent such
applicable provisions of Section 409A and the regulations thereunder require a
delay of such distributions by a six-month period after the date of such
Executive’s Separation from Service with the Employer, no such distribution
shall be made prior to the date that is six months after the date of the
Executive’s Separation from Service, and (ii) any such delayed payments shall be
paid to the Executive in a single lump sum within five (5) business days after
the end of the six (6) month delay, without interest.
ARTICLE 4
BENEFICIARIES
    4.1.   Beneficiary Designations. The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Plan upon the death of the Executive. The Beneficiary designated under this Plan
may be the same as or different from the Beneficiary designation under any other
benefit plan of the Employer in which the Executive participates.
    4.2.   Beneficiary Designation; Changes. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the Executive and his spouse subsequently are divorced or legally separated. The
Executive shall have the right to change a Beneficiary by completing, signing,
and otherwise complying with the terms of the Beneficiary Designation Form and
the Plan Administrator’s rules and procedures, as in effect from time to time.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator before the
Executive’s death.
    4.3.   Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received in writing by the Plan
Administrator or its designated agent.
    4.4.   No Beneficiary Designation. If the Executive dies without a valid
Beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary,
unless the Executive and his spouse are legally separated. If the Executive has
no
5


--------------------------------------------------------------------------------

surviving spouse or the Executive and his spouse are legally separated, the
benefits shall be distributed to the personal representative of the Executive’s
estate.
    4.5.   Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Employer may pay such benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Employer may require proof of incapacity,
minority, or guardianship as it may deem appropriate before distribution of the
benefit. Distribution shall completely discharge the Employer from all liability
for the benefit.
ARTICLE 5
GENERAL LIMITATIONS
    5.1.   Limits on Payments.  Notwithstanding anything contained in this Plan
to the contrary, it is understood and agreed that the Bank shall not be required
to make any payment or take any action under this Plan if: (a) such payment or
action is prohibited by any governmental agency having jurisdiction over the
Bank (hereinafter referred to as “Regulatory Authority”) in light of the fact
that the Bank has been declared by Regulatory Authority to be troubled, or
operating in an unsafe or unsound matter; or (b) such payment or action (i)
would be prohibited by or would violate any provision of state or federal law
applicable to the Bank, as now in effect or hereafter amended, (ii) would be
prohibited by or would violate any applicable rules, regulations, orders or
statements of policy, whether now existing or hereafter promulgated, of any
Regulatory Authority, or (iii) otherwise would be prohibited by any Regulatory
Authority.
    5.2.   Excess Parachute or Golden Parachute Payment. Notwithstanding any
provision of this Agreement to the contrary, any benefit provided under this
Agreement when added to all other amounts or benefits provided to or on behalf
of Executive in connection with his termination of employment, would result in
the imposition of an excise tax under Section 4999 of the Code, such payments
shall be retroactively (if necessary) reduced to the extent necessary to avoid
such excise tax imposition, or shall be forfeited to the extent the benefit
would be a prohibited golden parachute payment pursuant to 12 C.F.R. §359.2 and
for which the appropriate federal banking agency had not given written consent
to pay pursuant to 12 C.F.R. §359.4. Upon written notice to Executive, together
with calculations of Bank's independent auditors, Executive shall remit to Bank
the amount of the reduction plus such interest as may be necessary to avoid the
imposition of such excise tax. Notwithstanding the foregoing or any other
provision of this contract to the contrary, if any portion of the amount herein
payable to the Executive is determined to be non-deductible pursuant to the
regulations promulgated under Section 280G of the Code, the Bank shall be
required only to pay to Executive the amount determined to be deductible under
Section 280G of the Code.
    5.3.   Termination for Cause. Notwithstanding anything to the contrary
contained herein, in the event of the Executive's termination for Cause, this
Plan shall terminate and no benefits shall be payable under the Plan.  For this
purpose, “Cause” shall have the same meaning as in the Executive’s employment
agreement with the Employer.  If no such employment agreement is in effect, or
such employment agreement does not include a definition of “Cause” or a similar
definition, then “Cause” shall be defined as (i) willful misconduct or gross
neglect of duties which, in either case, has resulted, or in all probability is
likely to result, in material economic damage to the Bank; provided that within
30 days after receiving notice of such misconduct or neglect, on which the Board
is relying to terminate the Executive for cause, the Executive is provided the
opportunity to defend himself before the Board; or (ii) a repeated failure by
the Executive to follow the written directives of the Board or any written Bank
policy or guidelines expressly approved by the Board which has resulted, or in
all probability is likely to result, in material economic damage to the Bank;
provided, however, that if the Executive initially refuses to obey the written
directives of the Board, (a) the Executive is furnished a written statement by
the Board that it believes in
6


--------------------------------------------------------------------------------

good faith that the acts or non-acts in respect of the direction that is given
the Executive were in the best interests of the Bank, and (b) the Executive is
provided the opportunity to discuss with the Board reasons for not complying
with the Board's directives; provided further that the Executive’s refusal to
follow any written directive of the Board that would cause the Executive to
commit any illegal act or engage in any illegal course of conduct shall not be
grounds for terminating the Executive’s employment for Cause.
ARTICLE 6
CLAIMS AND REVIEW PROCEDURES
    6.1.   Claims Procedure. A person or Beneficiary (a “claimant”) who has not
received benefits under the Plan that he or she believes should be paid shall
make a claim for such benefits as follows:
         (a)  Initiation - Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits. If the
claim relates to the contents of a notice received by the claimant, the claim
must be made within sixty (60) days after the notice was received by the
claimant. All other claims must be made within one hundred eighty (180) days
after the date of the event that caused the claim to arise. The claim must state
with particularity the determination desired by the claimant.
          (b)  Timing of Plan Administrator Response. The Plan Administrator
shall respond to such claimant within ninety (90) days after receiving the
claim. If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional ninety (90) days, by notifying the claimant in
writing, prior to the end of the initial ninety (90)-day period that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.  The time period shall begin at the time a claim is filed,
whether or not all information necessary for a determination accompanies the
filing.
          (c)  Notice of Decision. If the Plan Administrator denies part or all
of the claim, the Plan Administrator shall notify the claimant in writing of
such denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:


(i)     The specific reasons for the denial,



(ii)     A reference to the specific provisions of the Plan on which the denial
is based,



(iii)    A description of any additional information or material necessary for
the claimant to perfect the claim and an explanation of why it is needed, and



(iv)     An explanation of the Plan’s review procedures and the time limits
applicable to such procedures.

    6.2.   Review Procedure. If the Plan Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial, as follows:
          (a)  Initiation - Written Request. To initiate the review, the
claimant, within sixty (60) days (180 days for a Disability claim) after
receiving the Plan Administrator’s notice of denial, must file with the Plan
Administrator a written request for review.
            (b)  Additional Submissions - Information Access. The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim.
7


--------------------------------------------------------------------------------

The Plan Administrator shall also provide the claimant, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits.
          (c)  Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.
          (d)  Timing of Plan Administrator Response. The Plan Administrator
shall respond in writing to such claimant within sixty (60) days after receiving
the request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial sixty
(60)-day period that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.
          (e)  Notice of Decision. The Plan Administrator shall notify the
claimant in writing of its decision on review. The Plan Administrator shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:


(i)     The specific reasons for the denial,



(ii)    A reference to the specific provisions of the Plan on which the denial
is based,



(iii)    A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and



(iv)    A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

           (f)  Statute of Limitations.  If the Plan Administrator provides the
claimant with a final notice of denial of appeal, in order to preserve the
Executive’s claim, the claimant must file an action with respect to the denied
claim no later than the second anniversary of the date of the Plan
Administrator's final notice of denial of appeal.
ARTICLE 7
MISCELLANEOUS
    7.1.  Amendments and Termination.  Subject to Article 7.12 of this Plan,
this Agreement may be amended or terminated solely by a written agreement signed
by the Bank and by the Executive.
    7.2.  No Guarantee of Employment. This Plan is not an employment policy or
contract. It does not give any Executive the right to remain an employee of the
Employer, nor does it interfere with the Employer’s right to discharge the
Executive. It also does not require any Executive to remain an employee nor
interfere with any Executive’s right to terminate employment at any time.
    7.3.  Non-Transferability. Benefits under this Plan cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.
8


--------------------------------------------------------------------------------

    7.4.  Tax Withholding. The Employer shall withhold any taxes that are
required to be withheld from the benefits provided under this Plan.
    7.5.  Applicable Law. Except to the extent preempted by the laws of the
United States of America, the validity, interpretation, construction and
performance of this Plan shall be governed by and construed in accordance with
the laws of the State of Washington, without giving effect to the principles of
conflict of laws of such state.
    7.6.  Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Employer for the payment of benefits under this Plan.
The benefits represent the mere promise by the Employer to pay such benefits.
The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance, annuity contract or other asset
purchased by Employer to fund its obligations under this Plan shall be a general
asset of the Employer to which the Executive and Beneficiary have no preferred
or secured claim.
    7.7.  Benefit Provision.  Notwithstanding the provisions of this Plan in the
payment of the benefits under Article 3, if the Plan benefits are informally
funded by Annuity Contract(s) identified in the Plan, then any benefits payable
under this Plan are contingent solely upon the amount that is provided by said
Annuity Contract(s) or other provision as provided for in Article 2.
    7.8.  Severability. If any provision of this Plan is held invalid, such
invalidity shall not affect any other provision of this Plan, and each such
other provision shall continue in full force and effect to the full extent
consistent with law. If any provision of this Plan is held invalid in part, such
invalidity shall not affect the remainder of the provision, and the remainder of
such provision together with all other provisions of this Plan shall continue in
full force and effect to the full extent consistent with law.
    7.9.  Headings. The headings of articles herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Plan.
    7.10.  Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Employer at the time of the delivery
of such notice, and properly addressed to the Employer if addressed to the
Board, at 201 Wells Avenue South, Renton, Washington 98057.
    7.11.  Termination or Modification of Plan Because of Changes in Law, Rules
or Regulations. The Employer is entering into this Plan on the assumption that
certain existing tax laws, rules, and regulations will continue in effect in
their current form. If that assumption materially changes and the change has a
material detrimental effect on this Plan, then the Employer reserves the right
to terminate or modify this Plan accordingly, provided that the Executive is
provided a benefit that is economically equivalent to the benefit provided under
the Plan prior to the change in assumption, and such equivalent benefit does
result in a violation of Section 409A.
ARTICLE 8
ADMINISTRATION OF AGREEMENT
    8.1.  Plan Administrator Duties. This Plan shall be administered by a Plan
Administrator consisting of the Board or such committee or person(s) as the
Board shall appoint. The Plan Administrator shall have the sole and absolute
discretion and authority to interpret and enforce all appropriate rules and
9


--------------------------------------------------------------------------------

regulations for the administration of this Plan and the rights of the Executive
under this Plan, to decide or resolve any and all questions or disputes arising
under this Plan, including benefits payable under this Plan and all other
interpretations of this Plan, as may arise in connection with the Plan. No
benefit shall be payable hereunder to any person unless the Plan Administrator,
in its sole discretion, determines such benefit is due.
    8.2.  Agents. In the administration of this Plan, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Employer.
    8.3.  Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Plan and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Plan.  Without limiting the
foregoing, it is acknowledged that the value of the benefits payable hereunder
may be difficult to determine in the event the Employer does not actually
purchase and maintain the Annuity Contract as contemplated hereunder; therefore,
in such event, the Employer shall have the right to make any reasonable
assumptions in determining the benefits payable hereunder and any such
determination made in good faith shall be binding on the Executive.
    8.4.  Indemnity of Plan Administrator. The Plan Administrator shall not be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan, unless such action or omission
is attributable to the gross negligence or willful misconduct of the Plan
Administrator or any of its members. The Employer shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of gross negligence or willful
misconduct by the Plan Administrator or any of its members.
    8.5.  Employer Information. To enable the Plan Administrator to perform its
functions, the Employer shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, death, or Separation of Service of the Executive and such other
pertinent information as the Plan Administrator may reasonably require.
This Supplemental Executive Retirement Plan Agreement is hereby adopted as of
the date written above.


THE EXECUTIVE:
 
FIRST FINANCIAL NORTHWEST BANK
 
 
/s/Richard P. Jacobson
 
By:
/s/Joseph W. Kiley III
   


Title:
President & CEO








10


--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION
FIRST FINANCIAL NORTHWEST BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


I, Richard P. Jacobson, designate the following as Beneficiary of any death
benefits under the First Financial Northwest Bank Supplemental Executive
Retirement Plan for the benefit of Richard P. Jacobson:

 
Primary:

 
 
 
 
     
 
Contingent: 

 
 
 
 

Note: To name a trust as Beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.
I understand that I may change these Beneficiary designations by filing a new
written designation with the Employer. I further understand that the
designations will be automatically revoked if the Beneficiary predeceases me, or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.


 
Signature:

/s/Richard P. Jacobson

 
 
 
 
Date:

January 10, 2020



 
Accepted by the Employer this 10th day of January, 2020.


 
By:

/s/Joseph W. Kiley III

 
 
 
  Print Name:
Joseph W. Kiley III
        Title:
President & CEO 












11


--------------------------------------------------------------------------------

 

